PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ziebell et al.
Application No. 16/540,976
Filed: 14 Aug 2019
For: Systems, Methods and Media for a Distributed Social Media Network and System of Record
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 filed October 20, 2021, to correct the misidentification of the actual applicant. This is also a decision on the petition under 37 CFR 1.182 filed October 20, 2021, requesting expedited consideration. 

The petitions under 37 CFR 1.182 are GRANTED.  

With regard to the petition to expedite, petitioner filed the appropriate petition under 37 CFR 1.182 with the required petition fee of $210. Petitioner has met the requirements for expedited consideration. Accordingly, the Office will take this petition out of turn and consider the matter on an expedited basis.

With regard to the misidentification of the applicant, petitioner filed the present petition seeking to remove Pinx, Inc. as the applicant and identify the inventors as the correct applicant. Petitioner asserts the Application Data Sheet (ADS) filed August 14, 2019, mistakenly listed Pinx, Inc. as the applicant through assignment. Petitioner indicates the inventors did not assign this patent application to Pinx, Inc. Petitioner states the inventors are the actual applicants in this application. With the petition, petitioner submitted a $210 petition fees and a marked-up ADS, deleting the original Applicant Information with strike-through to reflect the inventors as the applicants.   

After careful review of the information presented on petition, the Office finds petitioner has met the requirements of 37 CFR 1.182 to correct the misidentification of the actual applicant.  Specifically, petitioner has shown that Pinx, Inc. is not a proper applicant under the statute (35 U.S.C. 118). Therefore, on petition, the Office will remove Pinx, Inc. as the applicant and identify the inventors as the applicants in this application.  

The Office has updated its records to reflect the change in applicant to the inventors. A corrected filing receipt accompanies this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt